Citation Nr: 1526039	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran's claim for hypertension was originally denied in a March 2009 rating decision.  Although the Veteran did not file a notice of disagreement with this rating action, new medical opinion evidence concerning his hypertension claim was received by VA on January 2010.  Thus, the March 2009 rating decision did not become final.  See 38 C.F.R. § 3.156(b).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's tinnitus and hypertension had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for his currently diagnosed tinnitus and hypertension, both of which he contends began in service.  Service connection may be established for a disability resulting from a disease diagnosed after discharge from service, when all the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

The evidence of record is at least in equipoise as to whether the Veteran's tinnitus and hypertension had their onset during his active duty service.  First, with regard to tinnitus, the Veteran reported on numerous occasions that his tinnitus had its onset during service.  See April 1989, September 2008 & May 2010 VA Examination Reports; see also May 2015 Appellate Brief.  The Veteran is competent to give testimony concerning the onset of his tinnitus, and the Board finds his testimony credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, although the May 2010 VA examiner opined that it is less likely than not that the Veteran's tinnitus is related to his military service, the same examiner also opined that his tinnitus is a symptom associated with bilateral hearing loss, for which he is service connected.  Thus, resolving all doubt in favor of the Veteran, the Board finds that his tinnitus had its onset in service, and thus service connection is warranted.  

Furthermore, the medical evidence of record demonstrates that it is at least as likely as not that the Veteran's hypertension also had its onset during service.  The Veteran's service treatment records show elevated blood pressure readings of 142/90, 130/80, 140/90 and 130/84 in August 1980, June 1984, December 1986 and April 1987 respectively.  He was separated from active service in October 1988 and provided with a VA general examination in April 1989.  The April 1989 VA examiner found that he had blood pressures of 140/100 sitting, 140/110 recumbent and 140/100 standing, and noted "[h]ypertension, noticed on this examination, check ancillary tests."  The Veteran's medical records show that he was being treated for hypertension in February 1998; however, these records do not indicate whether he was first diagnosed with hypertension before that date.  Moreover, the Veteran submitted opinion letters dated December 2007, August 2008 and November 2009 in which a non-VA physician opined that the his hypertension had its onset in service and has been recurrent since that time.  Although the physician conceded that the small number of blood pressure readings in the Veteran's service treatment records were insufficient to do a thorough assessment of his elevated blood pressure, the physician found that the blood pressure readings noted above showed evidence of prehypertension or stage 1 hypertension during service.  See December 2007 Opinion Letter.  The Board notes that a January 2009 VA examiner opined that it was less likely than not that the Veteran's hypertension had its onset in service; however, the VA examiner further stated that it would be pure speculation to state whether the reports of elevated blood pressures on the Veteran's April 1989 VA examination were isolated incidents or the existence of a chronic condition at that time because the available medical records are silent as to any treatment for high blood pressure or hypertension for a number of years after separation.  Likewise, a May 2012 VA examiner opined that that the Veteran's hypertension was not related to service because there was a lack of evidence in the record showing sustained elevated blood pressures prior to 1999.  The Board finds all of the medical opinions of record to be probative, as they are all based on a review of the record and contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nevertheless, because the VA examiners' opinions are based on a lack of evidence rather than affirmative evidence, the Board affords them less weight.  Thus, resolving all doubt in favor of the Veteran, the Board finds that the medical evidence of record supports a finding that his hypertension had its onset in service and consequently, service connection is warranted.  


ORDER

Service connection for tinnitus is granted.

Service connection for hypertension is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


